Case 1:17-cv-03025-PAB Document 100 Filed 10/05/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-3025-PAB

HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

       Plaintiffs,

v.

UNITED STATES FOREST SERVICE, et al.,

       Federal Defendants, and

MOUNTAIN COAL COMPANY, LLC,

       Defendant-Intervenor.

_____________________________________________________________________________

                      PLAINTIFFS’ NOTICE OF APPEAL
_____________________________________________________________________________

       Plaintiffs High Country Conservation Advocates, WildEarth Guardians, Center for

Biological Diversity, Sierra Club, and Wilderness Workshop hereby appeal to the United States

Court of Appeals for the Tenth Circuit from the Final Judgment (Docket No. 99) entered in this

case on October 2, 2020. Plaintiffs appeal pursuant to 28 U.S.C. § 1291.

 Respectfully submitted October 5, 2020,

/s/ Robin Cooley
   Robin Cooley                                    Marta Darby
   Earthjustice                                    Earthjustice
   633 16th Street, Suite 1600                     633 16th Street, Suite 1600
   Denver, CO 80202                                Denver, CO 80202
   (303) 623-9466                                  (303) 623-9466
   Fax: (720) 550-5757                             Fax: (720) 550-5757
   rcooley@earthjustice.org                        mdarby@earthjustice.org

Attorneys for Plaintiffs High Country Conservation Advocates, et al.


                                               1
Case 1:17-cv-03025-PAB Document 100 Filed 10/05/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2020, I filed the foregoing PLAINTIFFS’ NOTICE
OF APPEAL with the Court’s electronic filing system, thereby generating service upon the
following parties of record:

 Michael Drysdale                                  Scott P. Sinor
 DORSEY & WHITNEY LLP                              DORSEY & WHITNEY LLP
 50 South Sixth Street, Ste. 1500                  1400 Wewatta Street, Suite 400
 Minneapolis, MN 55402-1498                        Denver, CO 80202
 Telephone: (612) 340-5652                         Telephone: (303) 629-3400
 Facsimile: (612) 340-8800                         Facsimile: (303) 629-3450
 Email: drysdale.michael@dorsey.com                Email: sinor.scott@dorsey.com

 Attorney for Respondent/Defendant-                Attorney for Respondent/Defendant-
 Intervenors Mountain Coal Company                 Intervenors Mountain Coal Company

 John S. Most
 Paul Turcke
 United States Department of Justice
 Natural Resources Section
 P.O. Box 7611
 Washington, D.C. 20044
 Tel: (202) 616-3353
 john.most@usdoj.gov
 paul.turcke@usdoj.gov

 Attorney for Federal Defendants/Respondents

/s/ Robin Cooley




                                               2
